Title: To Thomas Jefferson from James Barbour, 3 January 1825
From: Barbour, James
To: Jefferson, Thomas


Dear Sir
Washington
Jany 3d 25
Since writing you I have had another interview with the Chairman of the Committee of Claims—He had the goodness to shew me the bill and report on our application to Congress—It is as favorable as we expected or even wished—as it proposes to refund to us all the interest we actually paid on loans—More than that we thought impudent to ask for as it might Jeopardize the whole—I urged the propriety of an immediate presentation of these papers—The Chairman promised it should be done to day—On this auspicious beginning I beg leave to congratulate you—I most sincerly hope that it may be attended with success in all its shapes—I beg you to be assured if Zeal on my part can Secure it its success is certain—I am happy to learn that Some of the Professors have arrived and that the University is soon to go into operation—What I have Said elsewhere I may repeat to you without blame—that our obligations to you arising from your parental care of this institution are not to be measured—And while you have been the ablest Champion of the rights and happiness of your own generation you have generously divoted the evening of your life to generations yet unborn—with these Sentiments uttered in the fullness of my heart I offer you my most ardent wishes for your health and happinessJames Barbour